106 F.3d 414
97 CJ C.A.R. 180
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Jesus Manuel ORTEGA-SANCHEZ, Defendant-Appellant.
No. 96-2092.
United States Court of Appeals, Tenth Circuit.
Jan. 27, 1997.

.
Before ANDERSON, KELLY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Petitioner/Appellant Jesus Manuel Ortega-Sanchez appeals the district court's order denying his motion to vacate or correct sentence pursuant to 28 U.S.C. § 2255.1  We have jurisdiction under 28 U.S.C. § 1291, and affirm for substantially the same reasons stated in the magistrate judge's findings and recommendation and adopted by the district court.  R. Vol.  I at tabs 10, 13.


4
AFFIRMED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 28 U.S.C. § 2253(c)(1)(B) requires a party appealing the denial of a § 2255 motion to obtain a certificate of appealability.  This requirement became effective April 24, 1996, and is not applied retroactively to this § 2255 appeal, which was filed on April 18, 1996.  See United States v. Lopez, 100 F.3d 113, 117 (10th Cir.1996)